CONSENT ORDER
This matter is before the Court upon Petition of the Office of the Board of Commissioners on Grievances and Discipline asking for an order temporarily suspending the license to practice *94law of the Respondent, David P. Cole, pursuant to Par. 6 of the Rule on Disciplinary Procedure, Rule 413, SCACR.
It appears that the Respondent should be temporarily suspended from the practice of law, and, by consent,
IT IS THEREFORE ORDERED THAT Respondent’s license to practice law is temporarily suspended until such time as the Complaint before the Board of Commissioners on Grievances and Discipline can be processed to conclusion, and until further order of this Court.
IT IS FURTHER ORDERED THAT this Order shall be filed and served, and, in accordance with Par. 6(A) of the Rule on Disciplinary Procedures, said Order shall be made public.